PER CURIAM.
This appeal considers the propriety of a temporary injunction issued, without requiring the plaintiff to post an injunction bond. We reverse.
*770The matter did not arise out of a domestic relation action,1 but was an attempt to enjoin alleged malicious activities by the defendant. The injunction should not have been issued without requiring the plaintiff to post a bond. Belk’s Department Store, Miami, Inc. v. Scherman, 117 So.2d 845 (Fla. 3d DCA 1960); Metropolitan Dade County v. Polk Pools, Inc., 124 So.2d 737 (Fla. 3d DCA 1960); Tampa Port Authority v. Deen, 179 So.2d 416 (Fla. 2d DCA 1965); Byrne v. Rec Centers, Inc., 309 So.2d 177 (Fla. 4th D.C.A. 1975); Fla.R.Civ.P. 1.610.
Reversed and remanded.

. Even in case of a divorce action it may be necessary to show inability to make bond to obtain a temporary injunction, without necessity of posting bond. See: Voss v. Voss, 169 So.2d 351 (Fla. 3rd DCA 1964).